Exhibit 10.09

LOGO [g90761img001.gif]

 

To:

   Steven M. Stangl From:    West Corporation Compensation Committee Date:   
January 28, 2008 Re:    2008 Compensation Plan – Exhibit A

The compensation plan for 2008 while you are employed by West Corporation as
President of West Communication Services (West Telemarketing Corporation, West
Business Services Corporation, West Interactive Corporation, West Direct, Inc.)
is outlined below:

 

1. Your base salary will be $450,000.00. Should you elect to voluntarily
terminate your employment, you will be compensated for your services as an
employee through the date of your actual termination per your Employment
Agreement.

 

2. You will receive a bonus based on Communication Services Net Operating Income
before Corporate Allocations and Before Amortization at the rate outlined below.

 

Net Operating Income

Before Corporate Allocations

and Before Amortization

   Rate  

$0 - $205,000,000

   0.18 %

Over $205,000,000

   2.0 %

The bonus will be paid quarterly and trued up annually. 75% of the quarterly
bonus will be paid within thirty (30) days from the end of the quarter. 100% of
the total bonus earned will be paid no later than February 28, 2009.

 

3. In addition, if West Corporation achieves its 2008 publicly stated EBITDA
objective, you will be eligible to receive an additional one-time bonus of
$100,000. EBITDA is defined as earnings before interest, taxes, depreciation and
amortization, minority interest, and shared based compensation. This bonus is
not to be combined or netted together with any other bonus set forth in this
agreement.

 

4.

You will be paid the amount due for any quarterly bonuses within thirty
(30) days after the quarter ends, except for the 4th Quarter and annual true-up
amounts, which will be paid no later than February 28, 2009.

 

5. All objectives are based upon West Corporation and the Communication Services
operations and will not include income derived from other mergers, acquisitions,
joint ventures, stock buy backs or other non-operating income unless
specifically and individually approved by West Corporation’s Compensation
Committee.

 

6. At the discretion of executive management, you may also receive an additional
bonus based on your individual performance. This bonus is not to be combined or
netted together with any other bonus set forth in this agreement.

 

7. The benefit plans, as referenced in Section 7(i), shall include insurance
plans based upon eligibility pursuant to the plans. If the insurance plans do
not provide for continued participation, the continuation of benefits shall be
pursuant to COBRA. In the event Employee’s benefits continue pursuant to COBRA
and Employee accepts new employment during the consulting term, Employee may
continue benefits thereafter to the extent allowed under COBRA. In no event
shall benefits plans include the 401K Plan or the 2006 Stock Incentive Plan.

 

/s/ Steven M. Stangl Employee – Steven M. Stangl